Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6 and 8 are objected to.
Claim 6 is objected to because of the following informalities:  it is unclear what is meant by "the indicator light is visible when the vane is disposed at a first angle and obscured when the vane is disposed at a second angle" at lines 2-4. In particular, it is unclear how the lights are made visible or obscured (e.g., via a physical element blocking the light, via disconnection from a power source, etc.).  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  it is unclear what a "B-surface" is. For the purpose of examination, the Exminer interprets a B-surface to be a surface that is not visible to a user.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nieto et al. (U.S. Patent Publication No. 20200376932; hereinafter, Nieto) in view of Kim (U.S. Patent Publication No. 20200207263), Fidh (U.S. Patent Publication No. 20180170149), and Skapof (U.S. Patent Publication No. 20200148033).
Regarding claim 1, Nieto teaches a vehicle air vent system (the system of air registers 30A-30D, paragraph 16), comprising: a duct (the body portion 38 of the air register 30) defining an outlet (outlet 36) that directs air into an interior compartment (interior cabin 12); an air register assembly (air register 30) operably coupled to the duct proximate to the outlet, wherein the air register assembly comprises: a frame (frame assembly 50); a vane rotatably coupled to the frame (vanes 56).
Nieto does not teach a variable resistor operably coupled to the frame; a user interface having a display; and a controller communicatively coupled to the user interface and the variable resistor, wherein the controller receives a signal from the variable resistor and determines a position of the air register assembly in response to the signal.
However, Kim teaches a variable resistor (variable resistor 210).
Kim fails to teach that the variable resistor is operably coupled to the frame; a user interface having a display; and a controller communicatively coupled to the user interface…wherein the controller receives a signal from the variable resistor and determines a position of the air register assembly in response to the signal.
However, Fidh teaches that the variable resistor is operably coupled to the frame (the position sensor 224 of Fidh, in the combination below, is coupled to the body portion 38 of Nieto, and is also specifically a variable resistor).
Fidh fails to teach a user interface having a display; and a controller communicatively coupled to the user interface…wherein the controller receives a signal from the variable resistor and determines a position of the air register assembly in response to the signal.
However, Skapof teaches a user interface (ventilation system 700) having a display (display 702); and a controller (vent controller 708) communicatively coupled to the user interface…wherein the controller receives a signal from the variable resistor and determines a position of the air register assembly in response to the signal (paragraph 74, the ventilation system 700 may change the orientation of the fins of the vents 710-714, meaning that the system must inherently know and recieve the previous position of the fins, which, in the combination below, is received from the variable resistor of Kim).
It would be obvious to modify the vent controlling system of Skapof to include the teachings of Nieto, Kim, and Fidh so that the system of Skapof, which may control the direction of vent fins (see Skapof, paragraph 52), controls the direction of the frame assembly 50 and vanes 56 of Nieto. Furthermore, the control system of Skapof may receive an initial position of the frame assembly from a variable resistor of Kim (which receives a predetermined current from a power source) installed on the shaft of the frame assembly on an outer part of the frame. The variable resistor would be installed to monitor the rotation of the shaft, as the position sensor of Fidh is. It would be obvious to one of ordinary skill in the art to combine the references as such because replacing the vents of Skapof with the air registers of Nieto would simply be substituting one known element for another to obtain predictable result, per the Graham factual inquiries. To satisfy the Graham factual inquiries, the Examiner must  articulate the following: (1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components (the control system of Skapof included air registers that were different than the claimed vent); (2) a finding that the substituted components and their functions were known in the art (the substituted component is the air register of Nieto, which were known in the art at the time of filing); (3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable (the air register of Nieto is a functioning vent for a vehicle HVAC system, which one of ordinary skill in the art would have been able to predictably integrate into the system of Skapof); and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (the substitution of the air register of Nieto for the vent of Skapof would have been simple and would have yielded a predictable result to one of ordinary skill in the art). Furthermore, it would be obvious to one of ordinary skill in the art to install the variable resistor of Kim in the manner demonstrated by the placement of the position sensor of Fidh so that the system of Skapof could accurately know the present position of the frame assembly of Nieto so as to more accurately control the direction of the frame assembly.
Regarding claim 2, Kim teaches a power source (the electrical power source, paragraph 30) operably coupled to the variable resistor, wherein the power source provides a predefined current to the variable resistor (inherently, to receive an accurate result from the variable resistor 210, the electrical power source must provide a predefined current).
Regarding claim 3, Skapof teaches that the controller communicates the position of the air register assembly to the user interface, and wherein the user interface displays the position (the system of Skapof displays targets of vent air, and therefore the position of vents (e.g., the direction)).
Regarding claim 4, the combination of Nieto, Kim, Fidh, and Skapof teaches that the frame includes a shaft (Nieto, the shaft that the frame assembly 50 rotates about, FIGS. 3A and 3B, not numbered) that extends through the duct, and wherein the shaft is coupled to a movable terminal of the variable resistor (Kim, as detailed above, the variable resistor 210 is connected to the shaft of Nieto).
Regarding claim 7, the combination of Nieto, Kim, Fidh, and Skapof teaches that that the variable resistor is disposed on a first side of the duct (in the combination, the variable resistor 210 of Kim is located beneath the body portion 38 of Nieto) and the vane is disposed on a second side of the duct (in the combination, the vanes 56 of Nieto are disposed partially within the body portion 38).
Regarding claim 8, the combination of Nieto, Kim, Fidh, and Skapof teaches that at least a portion of the variable resistor is coupled to a B-surface of the duct (the variable resistor 210 of Kim is coupled to a portion of the body portion 38 of Nieto that is not visible to a user).
Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nieto, Kim, Fidh, and Skapof as applied to claims 1-4 , 7, and 8 above, and further in view of Alexander et al. (U.S. Patent Publication No. 20100330894; hereinafter, Alexander).
Regarding claim 5, the combination of Nieto, Kim, Fidh, and Skapof fails to teach an indicator light coupled to the vane, wherein the indicator light is activated by the controller when the vane is at a predefined angle.
However, Alexander teaches an indicator light (paragraph 45 states that an alert feature may include backlighting the vanes. Inherently, the vanes must have a light on or near the vanes. As detailed below, it would be obvious to locate the lights on the vanes themselves) coupled to the vane, wherein the indicator light is activated by the controller when the vane is at a predefined angle (paragraph 45, the backlighting may be activated when the vent assembly 20 is open (e.g., at an angle that allows maximum airflow)).
It would be obvious to modify the combination above to include the teachings of Alexander so that the air register of Nieto included lights installed onto the vanes, and so the controller of Skapof would activated the lights when the vanes were at a certain angle (e.g., open). It would be obvious to combine the references as such because a visual indication that a vent is open makes it easier for a user to close vents that are not in use (e.g., a user driving alone in his or her car might notice the light in on a passenger vent, then close the vent so as to increase efficiency of the car HVAC system). Furthermore, it would be obvious to one of ordinary skill in the art to take the backlights of Alexander, which ordinarily may be located behind the vanes, and install them on the vanes, since doing so would be combining prior art elements according to known methods to yield predictable results, as shown by the following Graham factual inquiries: (1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components (the vent of Alexander includes backlights, which are behind the vanes); (2) a finding that the substituted components and their functions were known in the art (lights are known to provide an easy-to-notice illumination no matter where they are installed, so long as they are visible to a user); (3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable (a user could install the lights on the vanes and very reasonably expect them to catch the attention of a user when activated); and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (putting the backlights of Alexander on the vanes of Nieto would successfully illuminate the air register and catch the attention of a user).
Regarding claim 6, the combination of Nieto, Kim, Fidh, and Skapof fails to teach an indicator light integrally formed with the vane, wherein the indicator light is visible when the vane is disposed at a first angle and obscured when the vane is disposed at a second angle.
However, Alexander teaches an indicator light integrally formed with the vane (paragraph 45 states that an alert feature may include backlighting the vanes. Inherently, the vanes must have a light on or near the vanes. As detailed below, it would be obvious to locate the lights on the vanes themselves), wherein the indicator light is visible when the vane is disposed at a first angle and obscured when the vane is disposed at a second angle (paragraph 45, the backlighting may be activated when the vent assembly 20 is open (e.g., at an angle that allows maximum airflow). Alternatively, the lights may be turned off while the vent assembly 20 is in another position).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nieto, Kim, Fidh, and Skapof as applied to claims 1-4 , 7, and 8 above, and further in view of Britton et al. (U.S. Patent Publication No. 20130199826; hereinafter, Britton).
Regarding claim 9, the combination of Nieto, Kim, Fidh, and Skapof fails to teach that the variable resistor is a carbon print resistor.
However, Britton teaches that the variable resistor is a carbon print resistor (paragraph 61, the printed carbon resistors).
It would be obvious to combine the above combination with the teachings of Britton so that the variable resistor of Kim is a printed carbon resistor. It would be obvious to one of ordinary skill in the art to use a printed carbon resistor, since the use of printed components results in cost reduction (see Britton, paragraph 4).
 Claim(s) 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nieto in view of Kim and Fidh.
Regarding claim 10, Nieto teaches an air register assembly (the system of air registers 30A-30D, paragraph 16), comprising: a frame (frame assembly 50) having a first side and a second side opposing the first side (the sidewalls of the frame assembly 50 that extend between the first and second sides 52 and 54), wherein the frame is operable between a first position (e.g., rotated fully to the left) and a second position (e.g., rotated fully to the right); at least one vane (vanes 56) extending between a third side (first side 52) of the frame and a fourth side (second side 54) of the frame, wherein the third and fourth sides extend between the first and second sides; a shaft (the shaft that the frame assembly 50 rotates about, FIGS. 3A and 3B, not numbered) coupled to the second side of the frame, wherein the shaft extends away from the first side of the frame.
Nieto fails to teach a variable resistor operably coupled to the frame, wherein a movable terminal of the variable resistor is coupled to the shaft, and wherein a current measured by the variable resistor is adjusted as the frame moves between the first and second positions.
However, Kim teaches a variable resistor (variable resistor 210), wherein a current measured by the variable resistor is adjusted as the frame moves between the first and second positions (inherently, a variable resistor measures current to determine rotational movement. In the combination described below, the variable resistor is used to tell between positions of the frame of Nieto).
Kim fails to teach that the variable resistor is operably coupled to the frame, wherein a movable terminal of the variable resistor is coupled to the shaft.
However, Fidh teaches that the variable resistor is operably coupled to the frame (the position sensor 224 of Fidh, in the combination below, is coupled to the body portion 38 of Nieto, and is also specifically a variable resistor), wherein a movable terminal of the variable resistor is coupled to the shaft (the position sensor 224 of Fidh, in the combination below, is specifically a variable resistor, and is coupled to the shaft of Nieto).
It would be obvious to combine the air register of Nieto with the teachings of Kim and Fidh so that the air register of Nieto included a variable resistor of Kim on the frame assembly of Nieto installed in the manner of the position sensor of Fidh. It would be obvious to one of ordinary skill in the art to install the variable resistor of Kim on the frame assembly of Nieto so as to allow a user to utilize a controller to track the position of the frame assembly, so as to notify a user if any unwanted vents are open or pointed toward unoccupied seats.
Regarding claim 12, Nieto teaches a guide feature (shaft 60) disposed proximate to the at least one vane, wherein the guide feature is coupled to a support feature (the angled feature of the frame assembly 50 that couples to the shadft 60, as shown in FIGS. 3A and 3B), and wherein the support feature is coupled to the second side of the frame (the angled feature of FIG. 3A extends from the top side of the frame assembly 3A).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nieto and Kim as applied to claims 10 and 12 above, and further in view of Skapof.
Regarding claim 11, the combination of Nieto, Kim, and Fidh fails to teach a controller communicatively coupled to the variable resistor, wherein the controller receives a signal from the variable resistor and determines a position of the frame between the first and second positions.
However, Skapof teaches a controller (vent controller 708, which, in the combination below, is connected to the variable resistor of Kim) communicatively coupled to the variable resistor, wherein the controller receives a signal from the variable resistor and determines a position of the frame between the first and second positions (paragraph 74, the ventilation system 700 may change the orientation of the fins of the vents 710-714, meaning that the system must inherently know and recieve the previous position of the fins, which, in the combination below, is received from the variable resistor of Kim).
It would be obvious to modify the combination above with the teachings of Skapof so that the controller of Skapof may receive position data from the variable resistor of Kim to determine a position of the frame assembly. It would be obvious to one of ordinary skill in the art  to utilize the controller to track the position of the frame assembly, so as to notify a user if any unwanted vents are open or pointed toward unoccupied seats.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nieto and Kim as applied to claims 10 and 12 above, and further in view of Alexander.
Regarding claim 13, the combination of Nieto, Kim, and Fidh teaches that the at least one vane includes a plurality of vanes (vanes 56).
The combination of Nieto, Kim, and Fidh fails to teach that each vane includes an indicator light that illuminates when the plurality of vanes is disposed at a predefined angle.
However, Alexander teaches that each vane includes an indicator light (paragraph 45 states that an alert feature may include backlighting the vanes. Inherently, the vanes must have a light on or near the vanes. As detailed below, it would be obvious to locate the lights on the vanes themselves) that illuminates when the plurality of vanes is disposed at a predefined angle (paragraph 45, the backlighting may be activated when the vent assembly 20 is open (e.g., at an angle that allows maximum airflow)).
It would be obvious to modify the combination above to include the teachings of Alexander so that the air register of Nieto included lights installed onto the vanes that would activated the lights when the vanes were at a certain angle (e.g., open). It would be obvious to combine the references as such because a visual indication that a vent is open makes it easier for a user to close vents that are not in use (e.g., a user driving alone in his or her car might notice the light in on a passenger vent, then close the vent so as to increase efficiency of the car HVAC system). Furthermore, it would be obvious to one of ordinary skill in the art to take the backlights of Alexander, which ordinarily may be located behind the vanes, and install them on the vanes, since doing so would be combining prior art elements according to known methods to yield predictable results, as shown by the following Graham factual inquiries: (1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components (the vent of Alexander includes backlights, which are behind the vanes); (2) a finding that the substituted components and their functions were known in the art (lights are known to provide an easy-to-notice illumination no matter where they are installed, so long as they are visible to a user); (3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable (a user could install the lights on the vanes and very reasonably expect them to catch the attention of a user when activated); and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (putting the backlights of Alexander on the vanes of Nieto would successfully illuminate the air register and catch the attention of a user).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nieto and Kim as applied to claims 10 and 12 above, and further in view of Britton.
Regarding claim 14, the combination of Nieto and Kim fails to teach that the variable resistor is a carbon print resistor.
However, Britton teaches that the variable resistor is a carbon print resistor (paragraph 61, the printed carbon resistors).
It would be obvious to combine the above combination with the teachings of Britton so that the variable resistor of Kim is a printed carbon resistor. It would be obvious to one of ordinary skill in the art to use a printed carbon resistor, since the use of printed components results in cost reduction (see Britton, paragraph 4).
Claim(s) 15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nieto in view of Zielinski et al. (U.S. Patent No. 6932695; hereinafter, Zielinski).
Regarding claim 15, Nieto teaches an air register assembly (the system of air registers 30A-30D, paragraph 16), comprising: a frame (frame assembly 50) having a first side and a second side (the sidewalls of the frame assembly 50 that extend between the first and second sides 52 and 54), wherein the frame is operable between a first position (e.g., rotated fully to the left) and a second position (e.g., rotated fully to the right); a vane (vanes 56) rotatably coupled to a third side (first side 52) of the frame and a fourth side of the frame (second side 54), wherein the vane includes a projection (protrusion 58, which extends through the interior volume of the frame assembly 50) that extends through the frame.
Nieto fails to teach a vane position indicator coupled to the projection, wherein the vane position indicator rotates within rotation of the vane; and a frame position indicator coupled to the frame, wherein the frame position indicator adjusts with the frame as the frame moves between the first and second positions.
However, Zielinski teaches a vane position indicator (knob 22) coupled to the projection, wherein the vane position indicator rotates within rotation of the vane (knob 22 turns and shows more or less of the decorative insert 30 as the vanes are shifted up or down); and a frame position indicator (the horizontal roller (not numbered) shown at the bottom of FIG. 1. Note that in the combination below, the horizontal roller indicates how far left or right the frame assembly 50 of Nieto has been shifted) coupled to the frame, wherein the frame position indicator adjusts with the frame as the frame moves between the first and second positions (the position of the middle marker (e.g., the white portion) of the horizontal roller indicates the lateral position of the frame assembly 50 of Nieto).
It would be obvious to Modify the air register of Nieto with the teachings of Zielinski so that the knob 22 is installed on a vane 56 of Nieto and the horizontal roller of Zielinski is installed on the shaft of Nieto on the bottom side of the frame assembly. It would be obvious to one of ordinary skill in the art to combine the references as such so as to provide visual indicators to quickly indicate the position of the vanes and the frame assembly to a user.
Regarding claim 17, the combination of Nieto and Zielinski teaches that the vane position indicator extends beyond an edge of the vane (Zielinski, the knob 22 hangs over the vane it is attached to (e.g., the vanes 56 of Nieto)), and wherein the frame position indicator has a length greater than a length of the vane position indicator (Zielinski FIG. 1, the width of the horizontal roller is clearly greater than the width of the knob 22).
Regarding claim 18, the combination of Nieto and Zielinski teaches a shaft (Nieto, the shaft that the frame assembly 50 rotates about, FIGS. 3A and 3B, not numbered) extending from the second side of the frame, wherein the frame position indicator is coupled to the shaft (as detailed above, in the combination, the horizontal roller of Zielinski is coupled to the shaft of Nieto).
Regarding claim 19, the combination of Nieto and Zielinski teaches a duct (Nieto, the body portion 38 of the air register 30), wherein the shaft extends through the duct, and wherein the frame position indicator is disposed on a first side of the duct (in the combination above, the horizontal roller of Zielinski is located on the lower side of the frame assembly 50 of Nieto) and the second side of the frame is disposed on a second side of the duct (the upper side of the frame assembly 50 of Nieto).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nieto and Zielinski as applied to claims 15 and 17-19 above, and further in view of Alexander.
Regarding claim 16, the combination of Nieto and Zielinski fails to teach an indicator light (paragraph 45 states that an alert feature may include backlighting the vanes. Inherently, the vanes must have a light on or near the vanes. As detailed below, it would be obvious to locate the lights on the vanes themselves) coupled to the vane, wherein the indicator light illuminates when the vane is at a predefined angle (paragraph 45, the backlighting may be activated when the vent assembly 20 is open (e.g., at an angle that allows maximum airflow)).
It would be obvious to modify the combination above to include the teachings of Alexander so that the air register of Nieto included lights installed onto the vanes that would activated the lights when the vanes were at a certain angle (e.g., open). It would be obvious to combine the references as such because a visual indication that a vent is open makes it easier for a user to close vents that are not in use (e.g., a user driving alone in his or her car might notice the light in on a passenger vent, then close the vent so as to increase efficiency of the car HVAC system). Furthermore, it would be obvious to one of ordinary skill in the art to take the backlights of Alexander, which ordinarily may be located behind the vanes, and install them on the vanes, since doing so would be combining prior art elements according to known methods to yield predictable results, as shown by the following Graham factual inquiries: (1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components (the vent of Alexander includes backlights, which are behind the vanes); (2) a finding that the substituted components and their functions were known in the art (lights are known to provide an easy-to-notice illumination no matter where they are installed, so long as they are visible to a user); (3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable (a user could install the lights on the vanes and very reasonably expect them to catch the attention of a user when activated); and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (putting the backlights of Alexander on the vanes of Nieto would successfully illuminate the air register and catch the attention of a user).Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nieto and Zielinski as applied to claims 15 and 17-19 above, and further in view of Kim and Fidh.
Regarding claim 20, the combination of Nieto and Zielinski fails to teach a variable resistor operably coupled to the frame.
However, Kim teaches a variable resistor (variable resistor 210).
Kim fails to teach that the variable resistor is operably coupled to the frame.
However, Fidh teaches that the variable resistor is operably coupled to the frame (the position sensor 224 of Fidh, in the combination below, is coupled to the body portion 38 of Nieto, and is also specifically a variable resistor).
It would be obvious to combine the air register of Nieto with the teachings of Kim and Fidh so that the air register of Nieto included a variable resistor of Kim on the frame assembly of Nieto installed in the manner of the position sensor of Fidh. It would be obvious to one of ordinary skill in the art to install the variable resistor of Kim on the frame assembly of Nieto so as to allow a user to utilize a controller to track the position of the frame assembly, so as to notify a user if any unwanted vents are open or pointed toward unoccupied seats.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM COE WEINERT whose telephone number is (571)272-6988. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 17123974. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C WEINERT/Examiner, Art Unit 3762  

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762